Citation Nr: 1760774	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-42 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right shin splints.

2.  Entitlement to a rating in excess of 10 percent for service-connected left shin splints.

3.  Entitlement to a rating in excess of 10 percent for service-connected right knee strain.

4.  Entitlement to a rating in excess of 10 percent for service-connected onychomycosis of the fingernails and bilateral toenails.

5.  Whether the reduction in the rating from 50 percent to 30 percent for service-connected posttraumatic stress disorder (PTSD), effective February 1, 2010, was proper.

6.  Entitlement to a rating in excess of 50 percent for service-connected PTSD.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In May 2016, the Veteran's attorney submitted additional evidence, including VA treatment records, in support of the Veteran's claims, along with a waiver of AOJ consideration.38 C.F.R. § 20.1304 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).



FINDINGS OF FACT

1.  In a statement received by VA in May 2016, the Veteran's attorney wrote that the Veteran wished to withdraw his appeals for ratings in excess of 10 percent for his service-connected right shin splints, left shin splints, right knee strain, and onychomycosis of the fingernails and bilateral toenails.

2.  The Veteran was in receipt of a 50 percent rating for his service-PTSD from January 24, 2005, to September 30, 2011, a period of more than five years.

3.  The July 2011 rating decision that reduced the rating for PTSD from 50 percent to 30 percent, effective October 1, 2011, failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, and the October 2014 statement of the case failed to consider the provisions of 38 C.F.R. § 3.344.

4.  From February 23, 2010, to the present, the Veteran's service-connected PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, or mood.

5.  The Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities since at least February 23, 2010.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a rating in excess of 10 percent for service-connected right shin splints have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for a rating in excess of 10 percent for service-connected left shin splints have been met.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal for a rating in excess of 10 percent for service-connected right knee strain have been met.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal for a rating in excess of 10 percent for service-connected onychomycosis of the fingernails and bilateral toenails have been met.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.204.

5.  Since the reduction of the rating for service-connected PTSD from 50 percent to 30 percent was not in accordance with applicable law and regulations, the criteria for restoration of the 50 percent rating, effective October 1, 2011, are met.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.13, (2017).

6.  The criteria for a 70 percent disability rating, but no higher, for service-connected PTSD are met from February 23, 2010.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met as of February 23, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative in writing or on the record at a hearing. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  "Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(3).

Here, in a statement received by VA in May 2016, the Veteran's attorney indicated that the Veteran wished to withdraw his claims for ratings in excess of 10 percent for his service-connected right shin splints, left shin splints, right knee strain, and onychomycosis of the fingernails and bilateral toenails..  The Board finds that the statement was clear and unambiguous.  As such, the Veteran has withdrawn his appeal of those issues, and there remain no allegations of error of fact or law for appellate consideration concerning those issues.

II.  Propriety of the Rating Reduction

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  When an AOJ reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Initially, where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).  

In the instant case, the AOJ complied with § 3.105(e).

For reductions in ratings to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277 (1992).  In regard to disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a Veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

In considering the propriety of a reduction, VA must focus on the evidence of record available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

Historically, a February 2005 rating decision granted service connection for PTSD, and assigned a 50 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective January 24, 2005.

In February 2010, the Veteran filed a claim for TDIU, which was also interpreted as a claim for increased ratings for his service-connected disabilities, including PTSD.

An April 2011 rating decision proposed to reduce the Veteran's rating for his service-connected PTSD.  The AOJ based its decision on a November 2010 VA examination which found that the Veteran's PTSD was manifested by no more than signs and symptoms that were transient or mild, and caused a decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

Based on the November 2010 VA examination report, as well as his VA treatment records, the AOJ reduced the rating for the Veteran's PTSD from 50 to 30 percent, effective October 1, 2011.

Because the Veteran's 50 percent rating had been in effect more than five years at the time of the July 2011 rating decision; 38 C.F.R. § 3.344 (a) and (b) are applicable.  However, the July 2011 rating decision did not refelect consideration or notice of, the provisions of 38 C.F.R. § 3.344.  Furthermore, while the October 2014 statement of the case included the language of 38 C.F.R. § 3.344, it does not reflect consideration of that section.  Specifically, both July 2011 rating decision and the October 2014 statement of the case fail to address whether the November 2010 VA examination report were as full and complete as the examination upon which the original rating was established.  Additionally, the July 2011 rating decision and the October 2014 statement of the case fail to discuss whether the evidence demonstrated a material improvement that would be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio as such omissions are error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 50 percent disability rating for the Veteran's service-connected PTSD is restored, effective October 1, 2011.

III. Increased Rating for PTSD and TDIU

A.  Pertinent Rules and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the formula, a 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score from 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, school, family relations, judgment, thinking or mood (e.g., suicidal ideation, neglects family, and is unable to work).  A GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  
See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

In order to establish entitlement to TDIU due to service- connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Facts

Historically, a February 2005 rating decision granted service connection for PTSD, and assigned a 50 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective January 24, 2005.  On February 23, 2010, VA received the Veteran's claim for a TDIU, which was also interpreted as a claim for increased ratings for his service-connected disabilities, including PTSD.  The Veteran indicated that he had not worked since January 2005 when he was discharged from the United States Marine Corps.

Pertinent evidence includes correspondences from the United States Postal Service and the Office of Personnel Management, VA treatment records, private treatment records, a VA examination report from November 2010, and the Veteran's lay statements.  Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In support of his claim, the Veteran submitted a July 2008 letter from the United States Postal Service that found him to be medically unsuitable for the position of mail carrier.  The letter indicated that his medical restrictions or limitations caused an inability to perform the essential duties of the position without posing a significant risk of substantial harm to himself or others.

In an October 2008 letter, the United States Office of Personnel Management concluded that the Veteran's medical condition presented an unacceptable safety and health risk, and that it was likely to adversely affect his ability to perform the full range of duties requires for the position.

A July 2009 VA treatment record noted that the Veteran spoke in very foul language, and that he had a "rather unproductive life."  Upon examination, he was well-groomed with no delusions, ideas of reference, depression, panic attacks, self-harm ideas, homicidal ideas, or perceptual disorder.  His affect was anxious, his mood was irritable, he was oriented, and his memory was intact.  His judgment was good, and his insight was fair.  He was assigned a GAF score of 65.

A November 2009 VA treatment record noted that the Veteran was recently denied employment, and that he was currently studying.  Upon examination, he was well-groomed with no delusions, ideas of reference, depression, panic attacks, self-harm ideas, homicidal ideas, or perpetual disorder.  His affect was constricted, his mood was irritable, he was oriented, and his memory was intact.  His judgment was good, and his insight was fair.  He was assigned a GAF score of 65.

A February 2010 VA treatment record noted that the Veteran was seemingly frustrated over a lack of recognition of his duties in Iraq, and his vocabulary was offensive.  He was easily irritable, was ill humored, and felt that "life stinks."  He reported insomnia, along with crazy thoughts and new memories.  Upon examination, he was well-groomed with no delusions, ideas of reference, depression, panic attacks, self-harm ideas, homicidal ideas, or perceptual disorder.  He was easily irritable and startled.  His affect and mood were irritable, he was oriented, and his memory was intact.  His judgment was good, and his insight was fair.  He denied any homicidal or suicidal thought.  He was assigned a GAF score of 65.

In a March 2010 letter, the Veteran stated that he had been unable to work since discharge due to his service-connected PTSD.

A June 2010 VA treatment record noted that the Veteran was being evaluated for anxiety, isolation, depressed mood, anger, poor impulse control, and nightmares.  Upon examination, he was oriented; his thought content was worthlessness; his thought process was coherent, relevant, and logical; his memory was intact; and his insight and judgment were fair.  The behavioral/psychiatric assessment was aggressive without homicidal ideation.  

Another June 2010 VA treatment record noted that the Veteran was experiencing sadness, anxiety, low levels of energy, isolation, a lack of interest in daily activities, verbally aggressive behavior, irritability, hypervigilance, and poor sleep for the last two months.  He denied any death wishes and ideas of harm to himself or others.  He denied hallucinations.  He stated that his main problem was insomnia with recurrent nightmares and flashbacks of his in-service experiences.  Upon examination, he was anxious, well-groomed, and displayed spontaneous speech.  His mood was anxious, and his affect was congruent with his mood.  He denied homicidal and suicidal ideation, radical thoughts, and delusions.  There was no evidence of loose associations, flight of ideas, phobias, panic attacks, obsessions or compulsions, or disorders of perception.  He was oriented, his memory and concentration were preserved, his insight was fair, and his judgment was good.  He was assigned a GAF score of 60.

In an October 2010 VA examination, with regard to the Veteran's service-connected bilateral shin splints and right knee strain, the examiner stated that those disabilities would prevent him from working at a job that required more than 30 consecutive minutes of standing, 10 consecutive minutes of walking, or ascending or descending stairs routinely.

In November 2010, the Veteran underwent a VA examination.  The examiner noted that the Veteran was currently unemployed, but was studying business.  The Veteran reported that he was more isolated, but that he was interacting with friends daily, and attending school once a week.  He denied a history of suicide, violence, and assaultiveness.  Upon examination, he was neatly groomed, with unremarkable psychomotor activity, and normal speech.  His attitude toward the examiner was attentive, but irritable.  His affect was appropriate, his mood was anxious, his attention was intact, and he was oriented.  His thought process and content were unremarkable, there was no evidence of delusions, and his judgment was intact.  The examiner noted that there was no sleep impairment, he did not engage in inappropriate or obsessive/ritualistic behavior.  The Veteran denied panic attacks and homicidal and suicidal thoughts.  His impulse control was good, and there were no episodes of violence.  His memory was also intact.

With regard to the PTSD criteria, the examiner noted that the Veteran experiences recurrent distressing dreams of his in-service experiences, that he had a sense of s foreshortened future, and that he was prone to irritability or outbursts of anger.  Overall, the examiner assigned a GAF score of 85, and concluded that the Veteran's PTSD was manifested by no more than signs and symptoms that were transient or mild, and caused a decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

A January 2011 VA treatment record noted that the Veteran was feeling depressed with decreased motivation and crying spells and a loss of energy.  He was reportedly socially withdrawn and isolated, and had episodes of anxiety, restlessness, irritability, poor tolerance to frustrations, and verbal outbursts.  He felt helpless and low self-esteem, but denied suicidal ideation.  He was easily startled, and avoided social gatherings and malls.  He described recurrent images and flashbacks of his in-service experiences, including hallucinations.  He described frequent nightmares.  He reported a history of a suicide attempt.  He was assigned a GAF score of 50 to 55.  That same day, the Veteran was involved in an altercation/argument with the release of information office at the VA Medical Center (VAMC).

A March 2011 VA treatment record noted that the Veteran arrived to the VAMC agitated with disruptive behavior, and that he was disorganized and displayed aggressive behavior.  He was not following verbal commands, and was threatening staff.  Upon examination, he was fairly groomed and hostile.  He displayed moderate psychomotor agitation, but was invading the personal space of other patients and staff.  His speech was of poor content, his mood was uncooperative, and his affect was labile.  His thought process was incoherent, irrelevant, and disorganized.  He was talking alone about boxers, and was inviting the staff to fight.  Both his insight and judgment were poor.  He was assigned a GAF score of 25 and was admitted to the hospital.  Another VA treatment record noted the presence of suicidal ideation at that time.

Another March 2011 VA treatment record noted that the Veteran was experiencing sadness with a loss of energy, loss of concentration, sleep disturbances, anxiety, and irritability.  He also reported an exacerbation of hypervigilance, recurrent flashbacks and nightmares related to his in-service experiences, irritability, avoidance of friends and activities, and a restricted affect toward family.  He denied suicidal and homicidal ideations and plans, as well as delusions and hallucinations.  He reported poor impulse control when he is agitated and angry.  He was assigned a GAF score of 40.  Upon discharge, the Veteran was assigned a GAF score of 60. 

A March 2011 private treatment record noted that the Veteran was seen with a history of depression and PTSD, and was referred from the VAMC for marked depressive symptoms with structured suicidal thoughts, as well as re-experiencing elements of PTSD.  The treatment record noted that the Veteran was fragile, isolated, withdrawn, and displayed psychomotor retardation.  He was in despair and was anguished.  He was overwhelmed and impotent in the face of his reality, and displayed a poor acceptance of loss.  He was also suicidal and irritable.  His current GAF score was 40.

An April 2011 VA treatment record noted that the Veteran was admitted to the hospital for two days due to PTSD and major depressive disorder.  Another April 2011 VA treatment record noted a GAF score of 55.

In May 2011, the Veteran was once again admitted for treatment for an acute exacerbation of his PTSD.  Upon admission, he was assigned a GAF score of 25 and, at discharge, he was assigned a GAF score of 55.

In June 2011, the Veteran was once again admitted for treatment for an exacerbation of his PTSD.  Upon admission, he was assigned a GAF score of 20 and, at discharge, he was assigned a GAF score of 60.  The Veteran was admitted after becoming very irritable and verbalizing anger towards a VA doctor who evaluated him.  He stated that he wanted to harm the doctor, but later stated that he was merely frustrated.  He showed gradual improvement in his appearance, mood, affect, thought content, behavior, and perception following medication.  At discharge, he was alert and oriented; his mood was euthymic, and his affect was congruent.  His thought process was logical and coherent, and he denied suicidal and homicidal ideation.  He denied hallucinations, his cognition was intact, and his insight and judgment were adequate.

In September 2011, the Social Security Administration (SSA) determined that the Veteran had been disabled since January 21, 2005, as a result of his PTSD, knees, and ankles.

In a December 2012 psychiatric assessment, the Veteran's VA treatment provider opined that the Veteran was unable to engage in substantially gainful employment due to his PTSD and major depressive disorder.  The treatment provider noted that the Veteran was dysfunctional as a result of traumatic memories, intrusive ideas, mood changes, and problems tolerating stress, and that he would be unable to tolerate work without interruption.  He was a GAF score range of 50 to 55.

An April 2013 VA treatment record noted that the Veteran presented as anxious and worried.  He reported that the months of March and April brought forth traumatic memories related to his in-service experienced that caused him to feel anxious and stressful.  The Veteran also reported problems with nightmares and poor impulse control.  The treatment provider noted that he was reluctant, negative, and pessimistic about treatment.  The treatment provider also noted that he was not suicidal or homicidal, and he did not represent a danger to himself or others.  Upon examination, he was alert and attentive; he was well groomed; his speech was normal; his mood was euthymic, and his affect was congruent with his mood.  There was no evidence of perceptual disturbances; and his thought process and association was normal, and his thought content consisted of traumatic experiences.  His insight was limited, his judgment was impulsive, his memory was grossly intact, and his fund of knowledge was average.  He was assigned a GAF score of 60.

An April 2013 VA mental health diagnostic study noted the following PTSD symptoms and their severity: quite a bit of repeated disturbing memories, thoughts or images related to the Veteran's stressful experiences; quite a bit of repeated disturbing dreams; a moderate amount of acting or feeling as though his stressful experience was happening again; quite a bit of feeling very upset when reminded of his stressful experiences; quite a bit of physical reactions, such as heart pounding, trouble breathing, and sweating; an extreme amount of avoiding thinking or talking about his experiences; quite a bit of avoiding activities or situations related to his experiences; no trouble remembering important parts of his experiences; quite a bit of loss of interest in enjoyable activities; quite a bit of feeling distant or cut off from people; quite a bit of emotional numbness; a little bit of feeling as though his future would be cut short; moderate problems falling or staying asleep; moderate problems feeling irritable or having angry outbursts; moderate difficulty concentrating; a little bit of being super alert, watchful, or on guard; and moderate amount of feeling jumpy or easily startled.  With regard to his ability to work, the Veteran stated that it was very difficult for him to do his work, take care of things at home, and get along with others.

May and June 2013 VA mental status examinations note that the Veteran's appearance was adequate; that his attitude was cooperative and he maintained eye contact; and that he was oriented.  His thought content was normal, and his thought process was coherent and relevant.  His mood was euthymic, and his affect was appropriate.  There was no evidence of perception abnormality; his memory was grossly intact; his judgment and insight were fair; and he denied current suicidal ideation.

A September 2014 VA treatment record noted that the veteran was admitted for an major depressive disorder and PTSD, acute exacerbation.  He was reportedly feeling better after acute symptoms of depression and handling the loss of a friend.  His mood and affect were euthymic and congruent.  At discharge, he was alert and oriented.  He denied any suicidal or homicidal ideation, hallucinations, or any other psychotic symptoms.  There was no delusional influence to make him a danger to himself or others.  He was assigned a GAF score of 30 on admission, and 60 on discharge.

A March 2016 VA treatment record noted that the Veteran experienced intrusive ideas, distressing recollections, distressing dreams, avoidance behaviors, anticipatory anxiety, loss of motivation and interest, insomnia, irritability, anger, hypervigilance, as well as other symptoms affected his decision-making ability, his ability to focus his attention, his memory, his functionality, and his interaction with others.  The treatment provider concluded that the Veteran was unemployable due to the impact of his PTSD symptoms, and had been unable to perform occupational duties since 2005.  He was assigned a GAF score range of 50 to 55.

C.  Analysis

After a careful review of all the medical and lay evidence of record and after resolving all reasonable doubt in his favor, the most persuasive evidence regarding the overall severity of his social and occupational impairment due to his service-connected PTSD supports the award of a 70 percent rating.

Although not dispositive, while some of the Veteran's GAF scores have ranged both higher and low, he has consistently been assigned GAF scores that range between 40 and 60 during the appeal period.  As noted above, while a GAF score of 51 to 60 indicates only moderate symptoms or moderate difficulty in social, occupational, or school functioning, the GAF scores of 50 indicate serious impairment in social and occupational functioning, and the GAF scores of 40 indicate an or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Overall, the Board finds that the Veteran's PTSD has been manifested by symptoms such as the following: episodes of suicidal ideation; anger, irritability, and aggressive and assaultive behavior towards others; sleep disturbances, including insomnia and nightmares; anxiety; depressed mood; poor impulse control; social isolation and avoidance behaviors; alcohol abuse; difficulty concentrating; intrusive memories, including flashbacks; a loss of interest in activities; and hypervigilance and an exaggerated startle response.  Collectively, these symptoms are of the type, extent, severity, and/or frequency that more nearly approximate occupational and social impairment in most areas of the Veteran's life, including work, family relations, judgment, thinking, or mood.

Although the November 2010 VA examiner concluded that the Veteran's PTSD resulted in no more than signs and symptoms that were transient or mild, and caused a decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, and assigned a GAF score of 85, other evidence, namely the Veteran's VA and private treatment records call this conclusion into question.  As noted above, treatment records repeatedly note GAF score in the range of 40 to 65, including records contemporaneous to the November 2010 VA examination.  See, e.g., June 2010 and January 2011 VA Treatment Records.  Moreover, the acute exacerbations of the Veteran's symptoms have resulted in numerous periods of hospitalization throughout the appeal period.

While the evidence of record indicates a fluctuation from mild to moderate to severe symptomatology during the appeal period, warranting the possible assignment of staged ratings, the Board finds that the frequency of the fluctuations gives rise to a serious question as to whether the Veteran's symptomatology had actually improved.  Thus, the Board finds that the assignment of a 70 percent rating throughout the appeal period is warranted.  38 C.F.R. § 4.7 (2017).

In assessing the severity of the Veteran's PTSD, the Board has considered the competent lay assertions regarding the symptoms experienced and observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Because the Board is granting a 70 percent disability rating and entitlement to a TDIU (see below), effective February 23, 2010, which is the full benefit sought on appeal, see April 2016 Appellant's Brief, the Board will not address whether the Veteran is entitled to a 100 percent disability rating.  See; Hamilton v. Brown, 4 Vet. App. 528 (1993); but cf. AB v. Brown, 6 Vet. App. 35, 39 (1993).

With regard to the claim for a TDIU since February 23, 2010, the Veteran is service-connected for the following disabilities: PTSD, now rated as 70 percent disabling; right shin splints, rated as 10 percent disabling; left shin splints, rated as 10 percent disabling; right knee strain, rated as 10 percent disabling; and onychomycosis of the fingernails and bilateral toenails, rated as 10 percent disabling.   His combined disability rating is now 80 percent, effective February 23, 2010.  See 38 C.F.R. § 4.25 (2017).  Therefore, from February 23, 2010, he meets the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a), and the remaining inquiry is whether he is unable to secure or follow substantially gainful employment due solely to his service-connected disabilities.

Based on the evidence of record, the Board finds the Veteran's service-connected disabilities, including his PTSD and physical disability rendered him unemployable since February 23, 2010, the day his claim was received.  The record reflects that the Veteran has attempted to obtain employment, as evidenced by the decisions from the United States Postal Service and Office of Personnel management, but was nevertheless denied employment due to his disabilities.  Furthermore, both the December 2012 and March 2016 opinions from the Veteran's VA treatment providers indicated that his service-connected PTSD has prevented him from obtaining and maintaining substantially gainful employment since his discharge from the Marine Corps in January 2005.  Finally, the Board notes that October 2010 VA examination all but concluded that the Veteran's physical disabilities precluded any form work that involved physical activity.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

As such, based on the foregoing, and after resolving all reasonable doubt in his favor, the Board finds that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation consistent with his education background and employment history as of February 23, 2010, the day his claim was received.  Therefore, entitlement to a TDIU is granted, effective February 23, 2010.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to a rating in excess of 10 percent for service-connected right shin splints is dismissed.

The claim of entitlement to a rating in excess of 10 percent for service-connected left shin splints is dismissed.

The claim of entitlement to a rating in excess of 10 percent for service-connected right knee strain is dismissed.

The claim of entitlement to a rating in excess of 10 percent for service-connected onychomycosis of the fingernails and bilateral toenails is dismissed.

Restoration of the 50 percent rating for service-connected PTSD is granted, effective October 1, 2011. 

Entitlement to a 70 percent rating for service-connected PTSD is granted, effective February 23, 2010. 

Entitlement to a TDIU is granted, effective February 23, 2010.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


